 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDStreamway Division of the Scott & Fetzer Co. andLinda Elaine Keane and Donald R. Wilkes.Cases 8-CA-12351, 8-CA-12498, and 8-CA-12423May 8, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn December 17, 1979, Administrative LawJudge David L. Evans issued the attached Decisionin this proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and supportingbriefs, and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Streamway Division of the Scott & Fetzer Co.,Westlake, Ohio, its officers, agents, successors, andI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.I Contrary to the Administrative Law Judge, we find ForemanAdams' statement to employee Keane constituted an expression ofanimus. Nevertheless, we are satisfied that the record establishes Keane'sdischarge was motivated solely by her poor job performance.In affirming the Administrative Law Judge's finding that PersonnelManager Louise Akers did not unlawfully interrogate alleged discrimina-tee Linda Keane, we rely on his refusal to credit Keane's testimony. Wedo not rely on his further finding that there would be no element of in-terference, restraint, or coercion under the circumstances present even ifAkers had asked "why" or "if' the employees wanted a union.D In par. I(d) of his recommended Order the Administrative LawJudge used the broad injunctive langauge "in any other manner." Re-spondent herein has not demonstrated a proclivity to violate the Act, norhas it engaged in conduct so widespread as to demonstrate a general dis-regard for the employees' fundamental statutory rights. Thus, in ouropinion, the broad injunctive language is not appropriate, and we havemodified the recommended Order accordingly. Hickmorrt Foods, Inc., 242NLRB No. 177 (1979).We note that the Administrative Law Judge's notice contains thenarrow injunctive language in conformity with par. (d) of the recom-mended Order, as modified herein. We have, however, corrected thenotice to conform with par. I(a) of the recommended Order.249 NLRB No. 54assigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the phrase "in any like or relatedmanner" for the phrase "in any other manner" inparagraph (d).2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT dominate or interfere in theformation or administration of the In-PlantEmployee Representation Committee, or anyother labor organization of our employees, orgive assistance or support to such labor orga-nizations.WE WILL NOT interrogate our employeesabout their union membership, activities, ordesires.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their right to self-organi-zation, to form, join, or assist InternationalMolders and Allied Workers Union, AFL-CIO, or any other labor organization, to bar-gain collectively through representatives oftheir own choosing, and to engage in otherconcerted activities for the purposes of collec-tive bargaining or other mutual aid and/orprotection.WE WILL withdraw and withhold all recog-nition from and completely disestablish the In-Plant Employee Representation Committee asa bargaining representative of any of our em-ployees.All of our employees are free to become orremain, or refrain from becoming or remaining,members of any labor organization.STREAMWAY DIVISION OF THE SCOTT& FETZER CO.DECISIONSTATEMENT OF THE CASEDAVID L. EVANS, Administrative Law Judge: Thisproceeding was heard by me on May 22 and 23, 1979, inCleveland, Ohio. A charge was filed by Linda E. Keane,an individual, on October 19, 1978, in Case 8-CA-12351alleging violations of Section 8(a)(1) and (3) of the Act; acharge was filed by Donald R. Wilkes, an individual, onNovember 28, 1978, in Case 8-CA-12423 alleging viola-tions of Section 8(a)(1) and (3); and a charge was filed by STREAMWAY DIV. OF THE SCOTT & FETZER CO.397Keane on January 4, 1979, in Case 8-CA-12498 allegingviolations of Section 8(a)(1) and (2) of the Act. A consol-idated complaint was issued upon these charges by theRegional Director for Region 8.Upon the entire record, including my observation ofthe witnesses and after consideration of the briefs filedby General Counsel and Respondent, I make the follow-ing:FINDINGS AND CONCLUSIONSI. JURISDICTIONRespondent is now and has been at all times materialherein an Ohio corporation with its principal office lo-cated in Lakewood, Ohio, and a facility in Westlake,Ohio, herein called its plant, where it is engaged in themanufacture of faucets and valves. Respondent annuallyships goods valued in excess of $50,000 directly to pointslocated outside the State of Ohio. The complaint alleges,Respondent admits, and I find that Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDInternational Molders and Allied Workers Union,AFL-CIO, herein called the Union, is now and has beenat all times material herein, a labor organization withinthe meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESOn October 26, 1976, and November 28, 1977, Interna-tional Union United Automobile, Aerospace and Agri-cultural Implement Workers of America, UAW, filed pe-titions seeking to represent Respondent's 60 to 70 pro-duction and maintenance employees. Elections pursuantto those petitions were conducted, the second being inFebruary 1978. The UAW lost both elections. Allegeddiscriminatee Donald R. Wilkes was a UAW observerfor the second election.A. Discharge of Linda KeaneAlleged discriminatee Linda Keane testified that inFebruary, shortly after the 1978' election, she comment-ed to Foreman (and undisputed supervisor within themeaning of Section 2(11) of the Act) Steve Adams thatthere were a lot of new faces around, including somefrom a temporary employment service. According toKeane, Adams replied, "Yes, we are going to get rid ofall the regulars and won't have to worry about a unionelection with all the temporary employees." GeneralCounsel advances this statement as evidence of unionanimus, but not an independent violation of Section8(a)(l). Adams denied making the statement. I foundKeane to have been the more credible witness on thispoint, and I do not credit Adams' denial. While it is clearthat Respondent would rather not recognize and bargainwith any independent labor oragnization,2Adams' state-ment falls short of an expression of corporate intent toi All dates are in 1978, unless otherwise specified2 This is made clear by a pamphlet of Do's" and "Don'ts" for super-visors introduced by Respondent.thwart employees' exercise of their Section 7 rights byunlawful means. Therefore, it is not an expression of un-lawful animus as General Counsel argues.Leonard Prichard was called as a witness for the Gen-eral Counsel. Prichard is vice president of Prichard En-gineering, a metal fabricating job shop which, for a time,regularly did business with Respondent. General Counselrelies on Prichard's testimony of two conversations withAdams as evidence of union animus, including, specifical-ly, animus against Keane's union activities. The first con-versation occurred in April or May, the second in Sep-tember. Prichard testified that in the first conversation,Adams told him that he was going to fire anybody whohad worked for the Union; that he was going to fire "ev-erybody" because of the Union; that he was going to fireKeane; and that Respondent would never have a union.Prichard testified that in the September conversation hetold Adams that there was going to be a union meetingthat night, but no employee's name was mentioned. Ac-cording to Prichard, Adams said that "they would closethe place down."Prichard's testimony is completely unreliable. Headmits that he dislikes Respondent and that he dislikesAdams in particular because of a business-related dis-agreement in which Adams had shown himself to be"two-faced." Further, he admitted a friendship withKeane which rose at least to the level of causing him tobe unhappy over her discharge. Prichard punctuated histestimony with various gratuitous observations,3was attimes evasive, and became visibly angry when his biaswas demonstrated. Prichard admitted that he initiatedconversations with Adams about unions and that he wastaunting Adams when he did so. Finally, Prichard ad-mitted that he was consistently joking with Adams onthe topic of unions and Adams was joking in kind. Inshort, I do not credit any of the above testimony by Pri-chard (which Adams credibly denied); specifically, I donot credit the statement that Adams said he intended tofire Keane.General Counsel contends that specific knowledge ofKeane's activity on behalf of the Union is made out bythe testimony of employee Scott Smith whose testimonyis essentially undenied. In September, Smith asked PlantManager Varesco several times for a list of employees'names and addresses for his then-impending wedding.After ignoring him, and then refusing on the basis thatno such current list existed, Varesco told Smith to seeKeane because Respondent believed that she had one. Infact, Keane (as she testified) had sought addresses fromemployees for the Union, but did so on the pretense ofmaking up a Christmas card list. Varesco had heardabout the Christmas card list, but there is no evidencethat he knew, or had reason to believe, that it was a pre-tense for securing a list of names and addresses for theUnion.The list Keane sought was to assist the Union in con-tacting employees at the plant. Activity on behalf of theUnion began in July when Keane, employee LindaPierce, and alleged discriminatee Wilkes met with Union3 Prichard volunteered. "that company needs a union," although at another point he olunteered, "I hate unions"._ 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDRepresentative Clayton Kisner at Pierce's apartment.Kisner gave the employees union authorization cards tobe distributed at the plant and Keane and Wilkes did so.There is no evidence of the extent of this distribution orRespondent's knowledge thereof.Keane testified that in August, Respondent's personnelmanager, Louise Akers, approached her work station todiscuss her career. Such discussions had been held beforeas Keane had taken advantage of an Employer-paid realestate course. Keane testified that she did not know ifanything she had previously said to Akers had promptedthis visit to her work station, but she did acknowledge asimilar conversation with Akers shortly before. Whenasked if she had asked Akers to get information for her,Keane evasively responded, "I don't know what I wouldhave asked her." Keane testified that after a discussion ofthe real estate career which Keane was then abandoningin favor of continued employment with Respondnt,"from there it went on to if I liked what I was doing,why did I feel that the people were upset and restlessand the morale was low, and we went into the---sheasked why I felt the people needed a union, or if I feltthe people needed a union, and I said yes, that weweren't getting any satisfaction. We needed some kind ofhelp." Keane admitted that it could have been she whoinitiated the reference to a union. Akers did not testify,but even in absence of a credible denial I find Keane'stestimony to be too inexact to be worthy of credit or thefinding of a violation. Keane did not remember thenature of the alleged interrogation ("if" or "why" theemployees wanted a union); she was evasive aboutwhether she knew if previous contact with Akers hadprecipitated Akers' visit to her work station; and shevacillated on who it was that initiated the reference to aunion. In summary, I find the testimony too unreliable tocredit. Moreover, even if Akers asked "why" or "if" theemployers wanted a union, there is no element of inter-ference, restraint, or coercion in the single questionasked in the circumstances as described by Keane. Ac-cordingly, I shall recommend that the allegation of thecomplaint that the question by Akers constituted an un-lawful interrogation be dismissed.According to Keane, the Union scheduled its firstmeeting on Septemer 18 (the day of her discharge).During the lunch period on that date, she loudly pro-claimed to 20 employees in the lunchroom that she wasgoing to the meeting and she hoped everyone else wouldalso. No supervisors were present at this lunch hourgathering and there is no reason to find, as GeneralCounsel contends, that Respondent is charged withknowledge of Keane's union sympathies or activitiesfrom this remark.Keane was a soldering machine operator. Employeessuch as she worked on a piece rate, which is set by time-and-motion studies conducted by Industrial EngineerGeorge Shakkour. If an employee does not produceenough pieces per hour, he or she is paid a flat raterather than an incentive rate which is higher. Keane ad-mitted that on September 15, she got into a dispute withShakkour over the rate4of a job upon which she wasworking. Keane testified that she "just got very aggra-vated and said I wasn't going to bust my ass for nomoney at all. I was going to take my time and do the jobright." In fact, Keane's production for that day, as wellas the day before, was much lower than what other em-ployees, as well as she, had done on the same job. Onthe following day, Keane was discharged with a notifica-tion:On September 14 and 15 you were assigned to as-semble and solder 108-5-8 hose end spouts. OnThursday, Septemer 14, you produced 37 percent ofstandard. On Friday, September 15, you produced49 percent of standard. In conversation withGeorge Shakkour, Engineer, concerning the stand-ard, which you helped establish, you told George:"I will not bust my ass, because I know I won'tmake any money, so I am going to take it easy onmyself." Your past record indicates general poor at-titude concerning company rules, absenteeism andlevels of productivity. We find that we have noother alternative at this time than to terminate youremployment, effective 3:30 p.m., September 18,1978.Keane had previously been warned, in writing, aboutpoor job performance and attendance. General Counseldoes not contend that any of these prior warnings wereunlawfully motivated or knowingly false, although therewas various quibbling with the correctness of some partsof the prior warnings. It would serve no purpose tothrash out whether each of the prior written warningswere for just cause. They were not alleged as unlawful;even if they were, Keane's remarks on Septemer 15,coupled with her poor production of September 14 and15, would be cause for discipline. Since it was cause fordiscipline, it was cause for discharge because the Boarddoes not pass on the severity of the discipline imposedabsent evidence of discriminatory punishment for like of-fenses. There is no evidence that any other employeehad vowed not to make standard on the day he or shefailed to do so and received a lesser punishment than dis-charge.In summary, I find that General Counsel has not madeout a prima facie case of unlawful discrimination in thedischarge of Keane in that there is no evidence of em-ployer knowledge of, or animus against, her activity onbehalf of the Union. Moreover, assuming the GeneralCounsel has established a prima facie case in regard toKeane's discharge, there is no basis for concluding thatthe reason given at discharge was not the sole motivatingcause for the discharge. Accordingly, I shall recommendthat the Section 8(a)(3) and (1) allegations relating toKeane's discharge be dismissed.B. Discharge of Donald R. WilkesFormer employee Donald R. Wilkes, a polisher, testi-fied that 4 or 5 days after the gathering at Pierce's houseI There was no contention that the setting of the rate had been a partof a scheme to find a basis to discharge Keane. STREAMWAY DIV. OF THE SCOTT & FETZER CO.399(at which he received the authorization cards fromKisner):I was returning from lunch and Chuck (Zerby)stopped me on the way back from lunch and hesays, I heard you guys were at Linda Pierce's houselast night. He said it must have been some littleparty, and he asked me who was there, and I justtold him that Linda Keane and myself were there. Ididn't mention anything about Mr. Kisner beingthere.General Counsel contends that this question (which wasfactually undenied since Zerby did not testify) constitutesan interrogation in violation of Section 8(a)(1) and re-quests remedial relief thereupon as well as a conclusionof specific knowledge of the union activity of andanimus against Wilkes. It was stipulated that Zerby was asupervisor within Section 2(11) of the Act, but, even asrelated by Wilkes, the "party" remark appears to havebeen more of a salacious jibe by Zerby than an interroga-tion about suspected union activity. At any rate, there isno evidence to conclude that the remark and questionwere oriented in union considerations, and I do not doso. Accordingly, I shall recommend that this allegationof the complaint be dismissed, and I further find thatthere is no evidence (in this remark or anywhere else inthe record) of knowledge of activity by Wilkes on behalfof the Union or animus toward such activity.In regard to the allegation of his discriminatory dis-charge, these are the relevant facts according to Wilkes:On the evening of September 3, he stepped off his frontporch into his child's tricycle, became entangled, fell andtwisted his ankle. He helped himself up and went backinto his house where a card game was going on. Hewent to the hospital the next morning where he gotverbal directions to stay off of it for "2 or 3 weeks."After leaving the hospital, he and his wife purchasedcrutches for him and then he went home where he spentthe day mostly on the couch. On September 5, he wentto the plant and informed Zerby of the accident and thathe would be off for a while. Zerby told him to return assoon as possible as he was greatly needed. Wilkes calledhis doctor's office on the next day and the receptionistgave him an appointment for September 18. Wilkes sawhis doctor on September 18 and reported the existence ofcontinued pain. The doctor told him not to go back towork until September 25. He went to work on Septem-ber 25, worked the entire day, and upon his arrival atwork on September 26, was discharged for "excessiveabsenteeism."Since there is no evidence of employer knowledge ofWilkes' activity on behalf of the Union and no animustoward him or such activity, there is no prima facie caseregarding Wilke's discharge. However, it is to be notedthat Wilkes had a poor attendance record in his 2 yearsof employment which was fully documented by Re-spondent.5It would serve no purpose to review theserecords. It suffices to state that he received three priorwritten warnings (none of which are alleged to haveI Wilkes admitted being a "smart alec" regarding attendace in a pre-hearing statement.been issued discriminatorily), two of which were desig-nated as "final" warnings. (The second "final" warningwas issued by Respondnt on May 3 because the absencesnoted thereupon were caused by the ill health of Wilkes'wife.) Many other employees were discharged for ab-sences during Wilkes' 2-year tenure of employment (in-cluding absences caused by the employees' poor health)and some of the other dischargees had better attendancerecords than Wilkes.While Respondent did not know of Wilkes' alleged ac-tivity on behalf of the Union, it did know (at least by thetime of the discharge) the real reason for his last absence.Wilkes had taken his 1978 vacation at some time beforeSeptember. Then his father-in-law gave him and his wifea gift of an air trip from Cleveland to New Orleans anda 6-day river boat cruise on the Mississippi. Wilkesplanned the trip and, as he admitted, told fellow employ-ees that he was going. He testified that he had intendedto ask Zerby for time off to take the trip but did not getaround to it. He left Cleveland with his wife on Septem-ber 8, and returned on Sunday, September 17. While hewas gone, Respondent attempted to contact him by letterand telephone, but, of course, was unsuccessful. When hereturned to work on September 25, he showed to hisfellow employees, and Zerby, photographs taken duringthe cruise. As noted, he was fired for "excessive absen-teeism" at the start of the following day.Counsel for General Counsel would have the Boardignore Wilkes' final absence or treat it as some sort ofperiod of convalescence. However, Respondent, asnoted, introduced records of discharges for absenteeismof employees who were actually disabled. Here it is quiteevident that Wilkes either fabricated the entire tricyclescenario or, at least, was not injured to the extent that heclaimed.The hospital record of September 4 indicates the onlyprescription by the emergency room physican was: "ace(bandage), ice and elevate ...aspirin for 2 days asneeded." It says nothing about immobilization beyond 24hours (certainly not for "2 or 3 weeks") and nothingabout crutches. Indeed, it says nothing about any injurywhich would incapacitate an otherwise seeminglyhealthy 36 year old man, such as Wilkes. Wilkes first tes-tified that he asked that his "follow-up" appointment bemade for September 18 when he contacted his doctor'soffice on September 5; then he stated that the reception-ist just gave him that date. He testified that he did notask for an earlier appointment "simply because I didn'tfeel there was a lot he could do about the pain" (forwhich the hospital had prescribed a 2-day aspirin treat-ment). I find that the real reason for Wilkes' not askingfor an appointment earlier than September 18 was thathe did not plan to return to Cleveland until Sunday, Sep-tember 17, which is in fact what he did.I do not believe Wilkes stepped off his own frontporch incapacitating himself for 21 days by contact withhis child's tricycle, whether he became "entangled" ornot, I believe the entire account was fabricated for onereason or another to "cover" his absence which he had6 It is to be noted that Wilkes testified that he was able to extricatehimself without assistance of his fellow card players. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDplanned in advance. But even assuming he was injured toany extent, there is no reason to believe that the reasonassigned at discharge, excessive absenteeism, was mixedwith any motivation oriented in unlawful considerations.On September 26, Respondent was presented with evi-dence that a chronically absent, repeatedly forewarnedemployee had taken a river boat cruise while he was sup-posed to be incapacitated. Not illogically, Respondentconcluded that Wilkes' last absence, whether caused byinjury or irresponsibility, had brought his absenteeismrecord to the point of being excessive. I find that on thebasis of this consideration, and this consideration alone,Respondent terminated Wilkes. Accordingly, I shall rec-ommend the complaint in regard to Wilkes' discharge bedismissed.C. The In-Plant CommitteeThere is at Respondent's plant a committee of employ-ees which has existed since March 1977. At that time Re-spondent's president, Joseph DiGiacomo, drawing uponhis experience with another employee, decided that suchcommittee would be beneficial. According to DiGia-como, the purpose of the committee at Respondent'splant was:The program was designed to satisfy a number ofspecific issues. The first issue was to allow anumber of employees in the hourly unit to come incontact with the management on a regular basis.Number two was intended to provide this experi-ence for a number of people so the program wasdesigned to have a unit of membership, yet a lot ofdifferent participants. Number three, it was intendedto provide a sampling of the ideas and thoughts ofthe employees of the group. It also was to allowthem to raise certain issues, suggestions, submit sug-gestions, and allow us to communicate and conveyinformation forward and backward.DiGiacomo specifically acknowledged that a purpose ofthe committee was so that the employees would have avehicle to complain about conditions of employment.After deciding to establish the committee, DiGiacomomet with the employees to explain how it would work.DiGiacomo posted a memorandum to all hourly employ-ees after meeting with them. The memorandum, whichapparently remained posted to the date of the hearing,states that the "Plant Representative Coordination," asthe memorandum was entitled, was designed to provide"more readily accessible channels of communication."The memorandum establishes the number of "representa-tives" chosen from Respondent's four production depart-ments, the scheduling of one general and one depart-mental meeting each month at designated hours (duringworking time) for each department, the maximum termallowable for each representative to serve, the procedurefor nominating employee representatives, method ofcounting the votes "with the assistance of the senior em-ployees," rules governing what happens in cases of ties,and limitation upon the amount of time an employee canserve as a representative. The memo concludes: "It is in-tended that this policy be included in the handbook atthe next printing."According to undisputed testimony, the elections forrepresentatives are conducted on working time, on bal-lots prepared, distributed, and counted by supervision(presumably with the assistance of the "senior employ-ee").One complaint voiced by the employees during a 1978departmental meeting was over a 1977 change in Re-spondent's vacation policy. Respondent had, prior to1977, used the employees' dates of hire as their senioritydate for computing vacation eligibility. At some time in1977, Respondent changed the policy so that senioritycredit did not begin to accrue until the beginning of thefiscal year following hire. According to employee wit-ness Jennifer Keysar, some representatives complainedabout the policy at one regularly scheduled committeemeeting in October or November 1978. As a result of thecomplaints, the policy was changed so that all senioritydates were advanced to the first of the fiscal year pre-ceding, rather than following, hire for the purpose ofcomputing vacation eligibility. Other complaints relatedin these meetings were answered with Respondent's jus-tifications, but there is no evidence that any other griev-ances were adjusted because of the complaints made atthe meetings.Respondent denies that the committee established byDiGiacomo constitutes a labor organization within themeaning of Section 2(5) of the Act. In its brief Respond-ent states, "Thus, the committee does not exist for thepurposes of engaging in collective bargaining and in factdoes not engage in such bargaining. Nor, as a realisticmatter, can it be said that the committee is 'dealing' withemployees [sic] on subjects involving working condi-tions."Section 8(a)(2) of the Act provides that it is unlawfulfor an employer:...to dominate or interfere with the formation oradministration of any labor organization or contrib-ute financial or other support to it.Section 2(5) of the Act provides that:The term "labor organization" means any organiza-tion of any kind, or any agency or employee repre-sentation committee or plan, in which employeesparticipate and which exists for the purpose, inwhole or in part, of dealing with employers con-cerning grievances, labor disputes, wages, rates ofpay, hours of employment, or conditions of work.[Emphasis supplied.]I need not decide whether the meetings of the repre-sentatives with Respondent constitute "collective bar-gaining." It is clear that the representatives all functionas a "committee" pursuant to a "plan" in which employ-ees participate for the purpose of dealing with Respond-ent. The term "dealing with" in Section 2(5) of the Acthas a broader connotation than "negotiating with" or"bargaining with" as Respondent argues. See N.L.R.B. v.Cabot Carbon Co., 360 U.S. 203 (1959). DiGiacomo's tes-timony clearly indicates that working conditions were STREAMWAY DIV. OF THE SCOTT & FETZER CO.401something the representatives were supposed to talkabout in the meetings. Indeed, he testified that he elicitedcomments from each representative individually becausesome people were reluctant to speak out. It is furtherclear that DiGiacomo intended the members of the com-mittee to act in a "representative" capacity as his memo-randum clearly states at the point where it names themas such. It matters not that only one grievance, vaca-tions, was actually adjusted at the meetings. The vehicle,a labor organization within Section 2(5) of the Act, wasestablished by Respondent for the ostensible purpose ofsecuring adjustments in terms and conditions of employ-ment, and the inhibiting effect upon employees, andtherefore the violation, is clear.On the basis of the above, I find and conclude that, asalleged in the complaint, Respondent has dominated andinterfered with the formation or administration of a labororganization, its in-plant committee, and contributed fi-nancial or other support to it. Miller Materials Co., 244NLRB No. 73 (1979); Kux Manufacturing Corporationand Continental Marketing Corporation; A Joint Employer,233 NLRB 317 (1977); Ace Manufacturing Co., Inc. Divi-sion of A-T-O, Inc., 235 NLRB 1023 (1978).D. The PRADCO InquiryDuring the summer of 1978, Respondent employedPersonnel Research and Development Corporation(PRADCO) to perform an attitude survey of managerialpersonnel, office clericals, and production and mainte-nance employees. Terry Owen, who described himself as"one of the principals" of PRADCO, testified that thepurpose of the attitude survey conducted among Re-spondent's employees was "to identify the problems, bar-riers, issues that might have been taking place within theCompany that would make it in a less than effectiveplace to work ...a better place for its employees towork, so that what comes out of it at the end of theaction plant is a better well-run company."According to the undisputed testimony of Keane,before the attitude survey was conducted, DiGiacomocalled a meeting of all employees and told them that thePRADCO representatives would be contacting them andconducting meetings in small groups and that the em-ployees were to tell them of their problems because Re-spondent wanted to learn why the employees were notcommunicating and getting satisfaction.The attitude survey was conducted in the week ofSeptember 11 by Owen and William Snell who did nottestify. The employees were interviewed in groups offive to seven by Snell and Owen. According to Owen,"We would tell them in effect that we are your spokes-men. Whatever it is that you would like to have heardby top management should be mentioned here." Owentestified that he gave employees absolute assurance ofconfidentiality.Keane and former employee Karen Dennis testifiedabout meetings which they attended which were not thesame ones. Neither could identify Owen or Snell, butboth testified that as the meetings which they attendedwere breaking up and the employees were leaving theroom, the PRADCO representatives mentioned a union.Keane testified, "I believe he asked what the people-Idon't know how he phrased it, but something about thepeople being unhappy, and is that why we were gettinga union in there." Also Keane testified he asked, "Is thatthe reason that we felt we needed a union was becauseof all the things that we have mentioned." Dennis testi-fied that during the meeting she attended, the employeeslisted several complaints about their terms and conditionsof employment and "the man had asked us as we weregoing out the door was how we felt about a union."Dennis replied that, "I asked him why, and he said be-cause I told him I was in the Union, and I asked himwhy he asked, and he said nothing."Respondent denies that PRADCO is an agent of Re-spondent, and further denies that any interrogations oc-curred. Owen listed several questions which he asked theemployees, but denied ever asking whether the employ-ees wanted a union or "any questions relating to union-ization." He further denied there was ever any discussionbetween himself and DiGiacomo about the subject ofunion organization as a part of the survey.I found Dennis and Keane credible in their testimonyon this point and I find that some agent of PRADCO,whether Owen or Snell, asked the questions related bythe two employees.It is not necessary that the employees be able to spe-cifically identify the agent of Respondent. Where it isclear that the individual to whom the critical remarks areattributed is placed in his position of apparent authorityby Respondent, Respondent is responsible for his con-duct. Booth Services, Inc., 206 NLRB 862, 864-865, enfd.516 F.2d 949 (5th Cir. 1975). Even if PRADCO did notrise to the level of an agent within Section 2(13), Re-spondent is still responsible for its conduct under Section2(2) of the Act in the circumstances of this case. SeeHelena Laboratories Corporation, 225 NLRB 257 (1976);Aircraft Plating Company, Inc., 213 NLRB 664 (1974);and Broyhill Company, 210 NLRB 288 (1974). Accord-ingly, I find that Respondent is charged with responsibil-ity for the conduct of these individuals.The formalization of the meetings by Respondent,coupled with the instructions to attend and voice theirgrievances and feelings, demonstrates that the question-ing of the employees, at least in the two meetings de-scribed, was not an isolated matter or one the impact ofwhich would be lost upon the employees. Under the to-tality of the circumstances, I find that the questioning ofthe employees at the culmination of the two meetings de-scribed bore a coercive impact which must be remediedby Board order.Accordingly, I find that Respondent, by the abovequestioning by its agent, has interrogated employees inviolation of Section 8(a)(l) of the Act, and I shall recom-mend appropriate relief thereupon.E. Change in Vacation PolicyAs noted above, following complaints made at the1978 committee meetings, Respondent, for purpose ofcomputing vacation eligibility, advanced all senioritydates from the beginning of the fiscal year following hireto the one preceding it. General Counsel contends thatthe change in seniority computation constitutes thegranting of a benefit and an independent violation of 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(a)(1) of the Act. In so doing, General Counselcites N.L.R.B. v. Exchange Parts Co., 375 U.S. 405(1964), for the proposition that "the Act prohibits con-duct immediately favorable to the employees which isundertaken with the express purpose of impinging upontheir freedom of choice for or against unionization and isreasonably calculated to have that effect."(Br. p. 11.)The "immediately favorable" nature is speculative7there is no evidence of knowledge of a current organiza-tional attempt,8the change was not made with any pur-pose9"express" or otherwise, other than, presumably, toremedy the grievance; and there is no reason for con-cluding that the change would have the effect of inter-fering with "unionization" by the employees of Respond-ent. Accordingly, I shall recommend that this allegationof the complaint be dismissed.CONCLUSIONS OF LAW1. Streamway Division of the Scott & Fetzer Corpora-tion is an employer within the meaning of Section 2(2) ofthe Act engaged in commerce and in operations affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.2. International Molders and Allied Workers Union,AFL-CIO, and the In-Plant Employee RepresentationCommittee are labor organizations within the meaning ofSection 2(5) of the Act.3. By dominating and interfering with the formation ofthe In-Plant Employee Representation Committee, andgiving support to it, Respondent violated Section 8(a)(2)and (1) of the Act.4. By interrogating its employees about their unionmembership activities, and desires, by its agentPRADCO, Respondent has violated Section 8(a)(1) ofthe Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6. Respondent did not violate the Act by dischargingemployees Linda Keane and Donald R. Wilkes.Having found that Respondent violated the statute, itis recommended that it be ordered to cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. Having found that Re-spondent has dominated and interfered with the forma-tion of the In-Plant Employee Representation Commit-tee, it will be recommended that Respondent disestablishit, withdraw and withhold all recognition from said labororganization, or any successor thereto, as the collective-bargaining representative of its production and mainte-nance employees.7 Since all employees hired during any given year still have the sameseniority date vis-a-vis each other, whether the change constitutes a bene-fit at all is questionable.s While one meeting had been called by the Union on September 18,there is no evidence of activity thereafter.I See the Board discussion of Exchange Parts Co. in Tonkawa RefiningCo., 175 NLRB 619 (1969).Under the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER'oThe Respondent, Streamway Division of the Scott &Fetzer Corporation, Westlake, Ohio, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Dominating or interfering in the formation or ad-ministration of the In-Plant Employee RepresentationCommittee or any successor thereto or giving support tosuch labor organizations.(b) Giving any other assistance or support to the In-Plant Representation Committee, or any other such labororganizations.(c) Interrogating its employees about their union activ-ities, membership, or desires.(d) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rightsto self-organization, to form labor organizations, to bar-gain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other material aidor protection, or to refrain from any or all such activi-ties.2. Take the following affirmative action to effectuatethe policies of the Act:(a) Withdraw all recognition from and completely dis-establish the In-Plant Employee Representation Commit-tee as the representative of Respondent's employees forthe purpose of dealing with Respondent concerninggrievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment.(b) Post at its Westlake, Ohio plant, copies of the at-tached notice marked "Appendix." Copies of saidnotice, on forms provided by the Regional Director forRegion 8, after being duly signed by an authorized repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(c) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.10 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."